1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   EVA A.,                          )                CASE NO. CV 18-2364-AGR
                                      )
12                       Plaintiff,   )
                                      )                JUDGMENT
13               v.                   )
                                      )
14   NANCY A. BERRYHILL, Commissioner )
     of Social Security,              )
15                                    )
                         Defendant.   )
16                                    )
17         In accordance with the Memorandum Opinion filed concurrently herewith,
18         IT IS HEREBY ADJUDGED that the judgment be entered for the defendant, the
19   Commissioner of Social Security Administration.
20
21
22   DATED: January 15, 2019
                                                      ALICIA G. ROSENBERG
23                                                United States Magistrate Judge
24
25
26
27
28
